DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 8-9, 15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/22.
Applicant's election with traverse of the species requirement in the reply filed on 2/28/22 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the examiner to search the different species.  This is not found persuasive because the species represent separate and independent ways to perform the method that are searched in different areas and/or are recognized divergent subject matter.  For instance, claim 3 drawn to an electrical response would be searched in A61B5/+, while a chemical response can be searched in the A61K38/+ area.  In addition, the applicant has not stated on the record or provided evidence that the species are obvious variants of each other.  Note that claim 15 is drawn to the non-elected physical stimulus species and has been withdrawn, while claims 5 and 6 are drawn to the cell component and have been examined.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, 10-14, 16, 20, 28, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a step of increasing the amplitude of an input resultant response of a homeostatic system component to enhance homeostatic capacity, which is not markedly different from the naturally occurring/phenomenon of the human body balancing itself or increasing the balance in the human body and sensing the imbalance, such as by the brain sensing and regulating the human body by increasing or decreasing the release of human body chemicals. This judicial exception is not integrated into a practical application because the claims contain no structure or physical element to perform the method steps or to perform the natural phenomenon, and any dependent claim that may mention a physical element, such as a chemical stimulus, can be performed by the body and/or is merely a nominal or token extra-solution component of the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they represent natural human body interactions.  See the court decisions listed in MPEP 2103-2106.07c.
The claims are directed to a natural phenomenon and the end result of the method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a human body regulating itself which is a natural phenomenon.  The claims are directed to a natural phenomenon-- i.e. implementing the idea of balancing the human body or increasing the balance in the human body and sensing the imbalance, such as by the brain sensing and regulating the human body by increasing or decreasing the release of human body chemicals--that perform generic functions routinely used in  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 10-14, 16, 20, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, “increasing the amplitude” lacks antecedent basis for “the amplitude” and is vague.  It is unclear if there is a first amplitude provided then the amplitude is increased, or if the first time something is provided to the system that it can be considered an increase in the amplitude (e.g. starting from zero, any input would be an increase).  
In claim 1, “the amplitude of an input resultant response” is vague and it is unclear if this is claiming an actual physical external input it being applied or if this means that the homeostatic system component is increasing its own natural/human input.
In claim 10, “homeostatic capacity” is vague as it is used in claim 1 and it is unclear if these two are the same element or different.  If they are the same then “measure of “the” homeostatic capacity” should be used.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 10-14, 16, 20, 28, and 29 are rejected under 35 U.S.C. 102a1 as being anticipated by Cianfarani (2004/0086576).  Cianfarani discloses the use of applying an energizing and rehydrating composition containing calcium to the human (e.g. abstract, etc.; the claimed “increasing the amplitude…”) to increase resistance to fatigue, enhance physical performance, maintain muscle pH, prevent muscle cramps, etc. (e.g. abstract, paras. 7, 13, etc.) which does enhance homeostatic (steady state) capacity of the subject since it will enhance physical performance and increase resistance to fatigue allowing for an enhanced steady state.  As the energizing composition does increase resistance to fatigue and allows the subject to exercise longer, the response will be increased by 2-fold or greater since it allows the subject to exercise longer compared to a subject that can no longer exercise.  As to the cell limitation, since the cells take in and send out calcium and ribose (e.g. paras. 14-16, etc.--to produce ATP found in the cells) to coordinate their activity with the rest of the cells, such as during exercise, the intake of the calcium and/or ribose chemicals in the Cianfarani rehydrating composition (that increases resistance to fatigue, etc., para. 50, etc.) does increase the amplitude of the input resultant response of the homeostatic system component because it continually allows for increased coordination/activity between cells and increased exercise.  Note also that Cianfarani discloses in the background the use of other chemical thirst quenching/rehydrating fluids, such as Gatorade (e.g. paras. 3, 4, etc.) that will also meet claimed limitations.  For claims 10-14, 16, and 17, Cianfarani discloses that biometric data of the subjects are monitored continuously and over time and the rate of change (e.g. amount of time to exhaustion, in the alternative, see the 103 rejection below) in response to the chemical stimulus/rehydrating composition (e.g. paras. 41-65, etc.) or in response to the exercise stimulus. For claims 28 and 29, thirst and rehydration are the conditions being treated and are conditions of different diseases.
Claims 1, 2, 4-7, 10-14, 16, 20, 28, and 29 are rejected under 35 U.S.C. 102a1 as being anticipated by Pastore et al (2007/0054871). Pastore discloses the use of administering a pharmacological gene therapy (e.g. abstract, paras. 25-27, etc.) to a subject that has a homeostatic system component (e.g. heart, cells, paras. 25-27, 107, etc.), to increase or activate the amplitude of the input resultant response of the homeostatic component (e.g. to activate, prevent, inhibit, or treat damage or dysfunction of tissues/cells, e.g. para. 6, etc., to function to improve blood flow and electrical conduction of the cells/tissue, e.g. paras. 3, 6, 21, 25-27, etc.) and therefore will increase the input resultant response by 2-fold or greater since the therapy activates the cells or treats dysfunctional cells.  Pastore discloses the sensing of dynamic data to evaluate the homeostatic capacity over time/continuously to determine if an applied stimulus (e.g. chemical gene therapy or post/pre conditioning, paras. 71-80, 93, 99, 102, etc.) is controlling or causing ischemia or an arrhythmia.  For claim 17, Pastore discloses looking for abrupt changes to determine ischemia (e.g. para. 76, etc.—in the alternative, see the 103 rejection below).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the alternative, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cianfarani or Pastore.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Cianfarani or Pastore, with the evaluation of the biometric parameter for a rate of change over a period of time to determine a measure of homeostatic capacity, as is well known and common knowledge in the art, since it would provide the predictable results of allowing the operator/physician to accurately track how the body component changes over time to see at what point the body is or is not efficiently operating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3/12/22